                IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

SHAUNTWAN BARNES,

                Plaintiff,

v.                                          Case No. 4:18cv261-MW/CAS

ANGELA DEMPSEY
and
BRITTANY FOX,

            Defendants.
_________________________/

                ORDER ACCEPTING REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 9, and has also reviewed de novo Plaintiff’s objections to the report

and recommendation, ECF No. 12. Accordingly,

        IT IS ORDERED:

        The report and recommendation is accepted and adopted, over Plaintiff’s objections, as

this Court’s opinion. The Clerk shall enter judgment stating, “Plaintiff’s amended complaint, ECF

No. 4, is DISMISSED for failure to state a claim upon which relief may be granted pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) and because Judge Dempsey has absolute immunity from suit.” The

Clerk shall close the file.

       SO ORDERED on March 5, 2019.


                                            s/ MARK E. WALKER
                                            Chief United States District Judge
